DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 2/12/2022.  Claims 1, 11, 12, and 18 amended.  Claim 5 canceled.  Claims 1-4, 6-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 1: Johnson et al. is cited because it is pertinent to applicant’s discloses.  However none of the cited prior art of record, discloses, teach or fairy suggest at least  a key fob duplication device comprising determine whether the first key fob can be duplicated based on the data; when the data indicates that the first key fob can be duplicated: generate a random number seed: generate an indicator value based on the random number seed; and write the data of the first key fob and the indicator value on a second key fob, wherein the indicator value is configured to indicate that the second key fob cannot be duplicated, display a message on the display device, indicating that the first key fob cannot be duplicated. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in RE claim 11: Johnson et al. is cited because it is pertinent to applicant’s discloses.  However none of the cited prior art of record, discloses, teach or fairy suggest at least a method of duplicating a key fob, comprising:  when the controller determines that the first key fob can be duplicated: generating, using the controller, a random number seed; generating an indicator value based on the random number seed; writing, using the controller, the data of the first key fob and the indicator value on a second key fob, wherein the indicator value is configured to indicate that the second key fob is a copy of the first key fob; -5-Application No.: 17/003,001 Attorney Docket No.: 06047.0217-00000 verifying, using the controller, that data stored in the second key fob corresponds to the data stored in the first key fob; and displaying, on a display device, a first message indicating that the first key fob has been duplicated; and when the controller determines that the first key fob cannot be duplicated, displaying, on the display device, a second message indicating that the first key fob cannot be duplicated.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance in RE claim 18: Johnson et al. is cited because it is pertinent to applicant’s discloses.  However none of the cited prior art of record, discloses, teach or fairy suggest at least  a method of duplicating a key fob, comprising: generating, using the controller, a random number seed; generating an indicator value based on the random number seed; writing, using a controller, the data of the first key fob and the indicator value on a second key fob, wherein the indicator value is configured to indicate that the second key fob cannot be duplicated; and displaying, on a display device, a message indicating that the first key fob has been duplicated. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887